Ogden, J.
The appellant in this ease was indicted for murder, and at the Spring term, 1870, of the district court was tried and convicted of manslaughter. On the trial below the defendant filed a plea of infancy, setting up the fact that at the time of the alleged commission of the offense charged he was under the age of thirteen years, and therefore not personally responsible to the law for his acts. It has long been the intent and policy of the law to protect the rights of infants in their person and property, during their mental and physical weakness; and it has been universally held that infants should not be held responsible to the law for any act, until they had attained that degree of intelligence and discretion which would enable them to judge correctly of their own rights and interests, and their various obligations to society. Their criminal responsibility attaches much earlier in life than their civil. The age at which an infant shall be held responsible for a violation of the criminal law is fixed in England and America between seven and fourteen years. Our statute provides that “no person shall, in any case, be convicted of any offense committed before he was of the age of nine years, nor of any offense committed between the years of nine and thirteen, unless it shall appear by proof that he had discretion sufficient to understand the nature and illegality of the act constituting the offense.” (Paschal’s Digest, Art. 1638.)
It is believed that under this act it is not sufficient to prove simply that the defendant, being but twelve years of age, knew the difference between good and evil, nor is it sufficient to prove that the child had the intelligence of ordinary boys of his age; for the statute evidently requires something else, namely: that he should “ understand the nature and illegality of the act;” or, in other words, that he knew the killing of a fellow being was a great crime, prohibited by law under severe penalties; and this must be proven by the State in order to warrant a conviction. Direct and positive testimony could seldom be found to prove such *660a fact, nor is it deemed at all necessary j tat circumstances of education, habits of life, general character, moral and religious instructions, and often circumstances immediately connected with the offense charged,-may in most instances- be proven, so as to convince an intelligent jury whether or not the defendant had the discretion required by the statute. The testimony on this point, as disclosed in the transcript, is extremely unsatisfactory and indefinite. We think, however, that this court should not disturb the verdict óf a jury, on the ground that it was not supported by the evidence, unless the record showed that the jury had disregarded legitimate evidence on material matters at issue.
We are, however, of the opinion that the judgment in this case should be reversed, because of errors in the charge of the court to the jury.
The seventh charge of the court reads as follows: “ If the shooting took place under such circumstances, showing that the defendant from his youth was incapable of cool reflection, that his mind was agitated, so as to preclude the idea that he was aware of the enormity of his rash act, and the serious consequences thereof, then his crime is manslaughter.” This charge withdrew from the jury any consideration of the question of infancy and responsibility, excepting so far as it would tend to reduce murder to manslaughter, and therefore it is violative of the statute just quoted. It is true that the court, at the’ request of defendant’s counsel, gave the statute in charge to the jury, hut this being in 'conflict with the former charge, it is net possible to tell under what charge the verdict was found, unless we conclude that the peculiar language of the seventh charge given by the court precluded any further inquiry.
We are further of the opinion, that there was error in that portion of the charge which placed the responsibility of the defendant on the single fact, that his capacity was as good as that of hoys generally of his age, without any proof whatever that the *661defendant, or boys generally of bis age, had sufficient discretion to understand the nature and illegality of the act of which he is charged.
For these reasons the judgment in this case is reversed and remanded for a new trial, in conformity with this opinion.
Beversed and remanded.